DETAILED ACTION
The present Office Action is responsive to the After-Final Amendment received on May 2, 2022.
After Final Amendment – Dec/Affidavit submission – Not Entered
	Applicants’ declaration submitted after the close of prosecution via the Final Rejection mailed on February 10, 2022 is not entered for the following reasons.
The History
	On September 28, 2021, the Office issued a Non-Final Rejection, citing the reference Bau et al. (WO 2013/103360) using the U.S. patent publication counterpart, US 2016/0223536 A1).

    PNG
    media_image1.png
    186
    1012
    media_image1.png
    Greyscale
	Applicants’ response received on December 28, 2021 attempted to overcome the rejection relying on the prior art exception under 35 U.S.C. 102(b)(1)(A) (see below):

    PNG
    media_image2.png
    267
    987
    media_image2.png
    Greyscale

	As seen above, Applicants’ apparent “disagreement” of the rejection over Bau et al. was owning to the prior art exception under 35 U.S.C. 102(b)(1)(A).

    PNG
    media_image3.png
    596
    894
    media_image3.png
    Greyscale
	The Office, in response, maintained the rejection over Bau et al. in a Final Rejection mailed on February 10, 2022 because Applicants’ statement was not a “readily apparent” showing as instructed in MPEP 2153.01(a) (see below reproduced section of the Final Rejection):
 








    PNG
    media_image4.png
    228
    975
    media_image4.png
    Greyscale






    PNG
    media_image5.png
    486
    906
    media_image5.png
    Greyscale
	






    PNG
    media_image6.png
    159
    921
    media_image6.png
    Greyscale



Declaration/Affidavit under 37 CFR 1.116(e)
	Applicants’ submission of the Declaration/Affidavit in the After-Final Amendment is not entered because the statement provided by Applicants is not accurate nor is it sufficient showing of why the affidavit/declaration was not earlier presented.
	Applicants provided the below statement as their reasons:

    PNG
    media_image7.png
    207
    973
    media_image7.png
    Greyscale

	As evidenced above, Applicants’ argument was not directed to the obviousness rejection based on the contents of Bau’s disclosure, but solely rested on their position that the Bau reference should be disqualified under the prior art exception which, as discussed above, was found insufficient.
	Therefore, the failure to comply rests on Applicants’ and the above statement is not deemed a “good a sufficient showing” of why a proper response (i.e., submission of the declaration/affidavit) was not earlier presented (after the Non-Final Rejection) in view of the guidance set forth in MPEP which was available to Applicants.
Conclusion
	Because the amendment is not entered, all rejections of record reflected in the Final Rejection mailed on February 10, 2022 are maintained.

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        May 4, 2022
/YJK/